office_of_chief_counsel internal_revenue_service memorandum number release date cc fip b06 adubert postf-147552-13 uilc date date to teri l jackson attorney st paul large business international from patrick e white senior counsel financial institutions products third party communication none date of communication not applicable subject option premium not treated as part interest this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend s p a b c issue ------------------------------------------------- --------------------------------- -- --- ------------------------------------- whether a portion of the deferred premium payments made by s on its purchased options is deductible as interest under sec_163 of the internal_revenue_code conclusion no portion of the deferred premium payments made by s is deductible as interest_expense under sec_163 facts postf-147552-13 s was a member_of_an_affiliated_group of corporations whose common parent is p p and s file u s consolidated income_tax returns s an insurer wrote variable_annuity contracts with minimum guarantee provisions during the years at issue as part of its strategy of hedging the minimum guarantees s purchased put options those options were subject_to the terms of standard isda master agreements the parties memorialized each separate transaction in confirmations the master agreements called for interest payments only when a party defaulted on the performance of any payment obligation prior to the termination of the transaction the confirmations indicated that s was obligated to pay a series of premium payments generally beginning a months after the effective date and extending over a period of years often b years in exchange s obtained the right to cash settle at maturity of the option for the difference between the then-value of c and a specified strike_price the confirmations labeled each transaction as a european put option and characterized s’s obligation to make payments either monthly or semi-annually as premium payments nothing in the confirmations or agreements indicated that the parties viewed any part of the deferred option premiums as interest payments on indebtedness further the master agreements provided that they constituted the entire agreement and understanding of the parties and superseded all oral communications and prior writings in some or all instances s obtained separate dealer quotes in order to estimate the amount it would have paid if the agreements had required s to make a single premium payment at inception of the options s used that amount to estimate for federal_income_tax purposes a time value charge associated with paying the premium over the life of the options law and analysis transactions were options -- not indebtedness taxpayers generally are bound to their characterizations of their transactions see 417_us_134 the service however is not necessarily so bound and can make adjustments to reflect a transaction’s true substance 293_us_465 364_us_361 232_f2d_873 t he commissioner or the courts may look through the form of a transaction to the substance thereof but the choice to disregard its classification of a transaction does not lie with the taxpayer for federal_income_tax purposes it is well-settled that an option premium is deferred and accounted for as part of gain_or_loss upon settlement in revrul_58_234 1958_1_cb_279 the service explained that i t is manifest from the nature and consequences postf-147552-13 of ‘put’ or ‘call’ option premiums and obligations that there is no federal_income_tax incidence on account of either the receipt or payment of such option premiums ie from the standpoint of either the optionor or the optionee unless and until the options have been terminated by failure to exercise or otherwise with resultant gain_or_loss see also revrul_78_182 1978_1_cb_265 the cost of a put is carried in a deferred account as a capital_expenditure made in a transaction that is not yet complete revrul_71_521 1971_2_cb_313 premium cost should be carried to a deferred account as a capital_expenditure made in an incomplete transaction entered into for profit see also 37_bta_195 affd 99_f2d_919 4th cir installment premium payments were held to only be appropriately accounted for upon lapse of the option sec_163 permits as a deduction all interest_paid or accrued within the taxable_year on genuine indebtedness indebtedness is an existing unconditional and legally enforceable obligation for the payment of a principal sum 56_tc_951 see also 53_f2d_47 8th cir 284_us_552 308_us_488 sec_163 requires actual indebtedness while an indebtedness is necessarily an obligation not all obligations of a taxpayer are considered indebtedness within the meaning of sec_163 deputy v du pont u s pincite the confirmations described s as paying premium not interest to the relevant counterparties in return for the cash settlement rights granted the confirmations and master agreements refer to each arrangement as an option not as indebtedness nothing in the confirmations or master agreements indicated that the parties viewed any part of the premiums as interest payments or considered s’s obligation to make premium payments to be indebtedness in fact the parties only contemplated paying interest under the arrangements if one of the parties failed to timely pay amounts due under the contract thus the parties did not consider the premium to be interest as generally required for such payments to be considered interest under sec_163 midkiff v commissioner 96_tc_724 affd sub nom 992_f2d_226 9th cir in 67_tc_71 acq 1980_2_cb_1 the tax_court specifically rejected the service’s argument similar to that made here by s to treat deferred option premium as interest in koch the service argued that call option premium received by the taxpayer was interest_income that was currently includible where the premium was paid in installments over a number of years and expressed as percentage of the option purchase_price the tax_court rejected the service’s assertion that the periodic premium payments should be treated as interest_income as there was no indebtedness by the optionee to the taxpayer in the ordinary sense of the word citing sterling g 56_tc_951 the tax_court stated a n indebtedness has many times been held by us to be an ‘existing unconditional and legally enforceable obligation for the payment of a principal sum ’ postf-147552-13 koch v commissioner t c pincite see also revrul_63_183 1963_2_cb_285 service observed that it is clear that an open-end investment fund’s receipt of option premium cannot be considered interest or other sec_851 income p’s characterization of the premium as being part interest is in direct conflict with the parties’ written confirmations treating each transaction as a put option and payments by s as premium interest is not imputed under relevant authorities p cites sec_1_446-3 of the income_tax regulations as support for its treatment of the agreements as containing an embedded_loan p notes that pursuant to the regulation a notional_principal_contract npc containing a significant nonperiodic_payment is treated as two separate transactions consisting of an on-market level payment npc and a loan the provision requires the parties to account for the loan separately from the npc payments p reasons that the bifurcation required by this regulation generally supports comparable treatment of its deferred option premium payments by its terms sec_1_446-3 addresses the tax treatment of npcs not options making it irrelevant in fact the more relevant provision if any under these rules is sec_1 g that provision notably provides that the general open_transaction rules of taxation for options apply to options to enter into npcs in some limited circumstances the code and regulations require the imputation of interest but those circumstances do not exist here congress enacted sec_483 to specifically address installment_sale transactions where the deferred purchase_price effectively was adjusted to compensate for the absence of stated_interest soloman v commissioner 570_f2d_28 more specifically sec_483 requires the imputation of interest on deferred purchase_price payments associated with a sale_or_exchange of property however deferred premium option payments are not covered as sec_483 does not apply to any payment under an option to buy or sell property sec_1 c v cf revrul_75_563 1975_2_cb_199 sec_483 applied to a contract that was an option in form only because in substance the arrangement was a sale with deferred purchase_price paid based on the above we do not believe that p properly treated the premium paid as deductible_interest expense p’s position is inconsistent with sec_163 and the authorities on option treatment further the limited authority on which p relies has no bearing on options no opinion is expressed on the application of sec_1_446-4 to any income deduction gain_or_loss arising from the option transactions please do not hesitate to contact us if you require further assistance in this matter
